***Text Omitted and Filed Separately with the Commission
Confidential Treatment Requested
Under 17.C.F.R. Secs. 200.80(b)(4),
200.83 and 240.24b-2

SETTLEMENT AGREEMENT

 

          THIS SETTLEMENT AGREEMENT ("Agreement"), effective as of November 4,
2003 (the "Effective Date"), is made by and between 1685-1775 38th St, LLC, a
Delaware limited liability company ("Plaintiff") and Exabyte Corporation, a
Delaware corporation ("Defendant") (collectively the "Parties").

RECITALS

          WHEREAS, Plaintiff is the landlord of the premises in Boulder County,
Colorado, described as follows: approximately 98,466 square feet known as 1685
38th Street, Boulder, Colorado 80301 (the "Premises"); and

          WHEREAS, Defendant leased and occupied the Premises pursuant to a
written lease dated October 1, 1999 (the "Lease"), which Lease was assigned to
1685 - 1775 38th Street LL, LLC and further assigned to Plaintiff, and a written
temporary lease dated June 6, 2003 (the "Temporary Lease"); and

          WHEREAS, Plaintiff alleges that Defendant failed to pay certain
amounts due and owing, and failed to perform certain obligations, under the
Lease and Temporary Lease; and

          WHEREAS, Plaintiff filed a complaint in a certain civil action,
denominated 1685-1775 38th St, LLC v. Exabyte Corporation, Case No. 2003 CV 912,
Division 2, (the "Civil Action"), pending in District Court for the County of
Boulder, State of Colorado; and

          WHEREAS, in the Civil Action, Plaintiff seeks damages in the total
amount of $1,879,816, of which approximately $1,624,444 constitutes past due
rent and future rent allegedly owing under the Lease; and

          WHEREAS, in the Civil Action, Defendant filed an Answer and disputes
certain allegations contained in the Civil Action; and

          WHEREAS, the Parties desire to resolve any and all pending and
potential actions and issues that were asserted or could have been asserted in
the Civil Action, as well as any other potential actions and issues, without the
further expenditure of time or expense of litigation on the terms set forth
herein.

AGREEMENTS

                    NOW, THEREFORE, in consideration of the promises and
agreements of the Parties set forth herein, the sufficiency of which is hereby
acknowledged by all Parties, the Parties do hereby promise and agree as follows:

          1.           Payment. Defendant will pay to Plaintiff a total of One
Million Six Hundred Thousand Dollars ($1,600,000), in full settlement of any and
all claims that were asserted or could have been asserted in the Civil Action,
payable as follows:

                    a.           Two Hundred Fifty Thousand Dollars ($250,000)
upon execution of this Agreement;

                    b.           One Hundred Fifty Thousand Dollars ($150,000)
per month, payable on the first day of each month, for five (5) consecutive
months beginning on December 1, 2003;

                    c.           One Hundred Thousand Dollars ($100,000) per
month, payable on the first day of each month, for six (6) consecutive months
beginning on May 1, 2004, and ending on October 1, 2004.

          All payments shall be made by wire transfer as follows:

                     [...***...]

          It is agreed that the amounts to be paid by Defendant to Plaintiff
pursuant to this paragraph 1 shall not be subject to offset or reduction for any
reason whatsoever including, without limitation, on account of any rent or other
payments made to the Plaintiff by any person for the Premises.

          2.           Event of Default. Time is of the essence for performance
of all of the terms and conditions of this Agreement. The failure of Defendant
to make any payment described in paragraph 1 above, in whole or in part, on or
before the date it is due, is a default under this Agreement. Defendant shall
cure any default within ten (10) days after receipt of written notice of
default. If Defendant fails to cure the default within such ten-day period, it
shall become an "Event of Default" entitling Plaintiff to exercise the remedies
set forth in paragraphs 3 through 5 below. Notwithstanding the foregoing, if
Plaintiff delivers written notice of default on two or more occasions because
Defendant failed to make a payment described in paragraph 1 above, on or before
the date it was due, Plaintiff shall not be required to provide any additional
or further written notice of default and Defendant's failure to pay on time an
additional time shall automatically become an Event of Default entitling
Plaintiff to exercise the remedies set forth in paragraphs 3 through 5 below.

          3.           Confession of Judgment. Upon execution of this Agreement
and, as security for the obligations under this Agreement, Defendant shall
execute the Confession of Judgment attached hereto as Exhibit A in the amount of
One Million Eight Hundred Seventy-Nine Thousand Eight Hundred Sixteen Dollars
($1,879,816.00), less any amounts paid by Defendant pursuant to paragraph 1 of
this Agreement, plus all costs and reasonable attorneys' fees for any action
brought hereon and costs of collection pursuant to paragraph 5 below in the
event there is an Event of Default under this Agreement. Defendant shall deliver
the Confession of Judgment to Jacobs Chase Frick Kleinkopf & Kelley LLC
("JCFKK"). JCFKK shall hold the Confession of Judgment. If Defendant fails to
meet the conditions of section 1 above, and once an Event of Default under
section 2 has occurred, Plaintiff may file the Confession of Judgment in any
action initiated to enforce this Agreement including, without limitation, the
Civil Action.

*Confidential Treatment Requested

          4.           Entry of Judgment Based on Confession of Judgment.
Defendant agrees that judgment may be entered immediately by the Court upon the
commencement of a legal action and submission of a verified complaint, or
verified motion of breach, or sworn, notarized affidavit by Plaintiff which
shall include a statement as to the amount of money damages to be included in
the judgment. The amount of money damages to be included in the judgment shall
be One Million Eight Hundred Seventy-Nine Thousand Eight Hundred Sixteen Dollars
($1,879,816), less any amounts paid by Defendant pursuant to paragraph 1 of this
Agreement, plus all costs and reasonable attorneys' fees for any action brought
hereon and costs of collection pursuant to paragraph 5 below. Defendant shall
not be entitled to object to the amount of money damages to be included in the
judgment except as to the amount of payments made by Defendant pursuant to this
Agreement and the reasonableness of Plaintiff's attorneys' fees and collection
costs. In connection with this Agreement, except as stated above, Defendant has
agreed to waive any and all claims and defenses against the entry of such
confessed judgment including, without limitation, any and all claims or defenses
which may be available to it under the Lease, C.R.S. Sec. 38-12-101 et seq. or
C.R.S. Sec. 13-40-101 et seq.

          5.           Costs of Collection. In the event Defendant defaults on
its payment obligations under paragraph 1 of this Agreement or breaches any
other provision of this Agreement, Plaintiff shall be entitled to recover all
costs and reasonable attorneys' fees incurred in obtaining the confessed
judgment, in executing upon the judgment or in enforcing any provision of this
Agreement.

          6.           Release.

                    a.           Release by Plaintiff. Plaintiff, on behalf of
itself and its successors, predecessors, parents, subsidiaries, affiliated
companies, administrators, officers, directors, employees, shareholders, agents,
representatives, descendents, dependents, heirs, spouses, partners, executors,
assigns and successors, hereby fully, completely and finally waives, releases
and forever discharges and covenants not to sue the Defendant and its respective
successors, predecessors, parents, subsidiaries, affiliated companies,
administrators, officers, directors, employees, shareholders, attorneys,
insurers, agents, representatives, descendents, dependents, heirs, spouses,
partners, executors, assigns and successors, and each of them (collectively, the
"Defendant Released Parties") from any and all claims, demands, suits,
liabilities, debts and obligations of any kind or nature, known or unknown,
suspected or unsuspected, and whether concealed or hidden, which it ever had,
now has or may have in the future against any of the Defendant Released Parties:
(1) that were asserted or could have been asserted in the Civil Action; or (2)
arising out of or relating in any way to the facts and circumstances set forth
in the Civil Action (collectively the "Released Claims"); provided, however,
that this release does not apply to any obligations expressly created by this
Agreement, or documents provided pursuant hereto.

                    b.           Release by the Defendant. Defendant, on behalf
of itself and its successors, predecessors, parents, subsidiaries, affiliated
companies, administrators, officers, directors, employees, shareholders, agents,
representatives, descendents, dependents, heirs, spouses, partners, executors,
assigns and successors, hereby fully, completely and finally waives, releases
and forever discharges and covenants not to sue Plaintiff and its respective
successors, predecessors, parents, subsidiaries, affiliated companies,
administrators, officers, directors, employees, shareholders, attorneys,
insurers, agents, representatives, descendents, dependents, heirs, spouses,
partners, executors, assigns and successors, and each of them (collectively, the
"Plaintiff Released Parties"), from any and all claims, demands, suits,
liabilities, debts and obligations of any kind or nature, known or unknown,
suspected or unsuspected, and whether concealed or hidden, which it ever had,
now has or may have in the future against any of the Plaintiff Released Parties
that in any way relate to the Released Claims; provided, however, that this
release does not apply to any obligations expressly created by this Agreement,
or documents provided pursuant hereto.

                    c.           Release of Known and Unknown Claims. The
Parties acknowledge that a portion of the consideration given for this Agreement
is being given for the full and final release of any and all losses, claims,
costs, expenses, damages, and fees, which may have occurred in the past, and are
not yet known, or which may occur in the future. The Parties agree to
voluntarily and knowingly assume the risk of any mistake of fact, either mutual
or unilateral, with respect to said losses, claims, costs, expenses, damages,
and fees, and shall not, under any circumstances, seek to present further claims
on behalf of itself against each other, arising out of the above-described
dealings between the Parties. The Parties recognize that they may hereafter
discover claims or facts in addition to or different from those which they now
know or believe to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected this settlement. Nevertheless, the Parties hereby waive
any right, claim or cause of action that might arise as a result of such
different or additional claim or facts.

          7.           Adequacy of Consideration. Each of the Parties
acknowledges that the consideration it has given and received hereunder is fair
and adequate consideration for the covenants, undertakings, forbearances, and
promises contained herein.

          8.           Denial of Liability. It is understood and agreed by the
parties to this Agreement that this Agreement is not to be construed as an
admission of liability on the part of any person, firm or corporation released,
liability being expressly denied, and the Parties having entered into this
Agreement solely to resolve all differences between them.

          9.           Real Parties in Interest and No Third Party
Beneficiaries. Each of the Parties acknowledges that no claim or other manner of
right created, performed or released by this Agreement has been assigned,
transferred or conveyed, in whole or in part, to any person or entity not bound
to this Agreement by virtue of one or more of the signatures appearing herein
below.

          10.           Governing Law. This Agreement shall be governed by the
laws of the State of Colorado.

          11.           Successors. This Agreement shall be binding upon and
shall inure to the benefit of all successors, assigns, and heirs of each party
herein; provided however, no party may assign its rights in this Agreement
without the written consent of such other Parties to this Agreement against who
or which such rights exist or may be asserted.

          12.           Entirety of Agreement, Modification and Superseding
Agreement. This Agreement contains the entire agreement of the Parties with
respect to the matters contemplated herein, and no modification hereof shall be
effective unless in writing and signed by the party against whom or which it is
sought to be enforced.

          13.           Severability. In the event that a court of competent
jurisdiction enters a final judgment holding invalid any material provision of
this Agreement, the remainder of this Agreement shall be fully enforceable.

          14.           Disposition of the Civil Action as Among the Parties.
Legal counsel for Plaintiff and for Defendant are hereby authorized to file with
the Court in the Civil Action within five (5) business days after the execution
of this Agreement, and only after receipt by Plaintiff of the payment required
in paragraph 1.a., the fully executed original of the Notice of Settlement and
Request for Continued Jurisdiction attached hereto as Exhibit B. Within five (5)
business days after Plaintiff receives the final payment required in paragraph
1.c., legal counsel for Plaintiff and for Defendant are hereby authorized to
file with the Court the fully executed original of the Stipulated and Joint
Motion for Dismissal with Prejudice attached hereto as Exhibit C.

          15.           Counsels' Approval as to Form. This Agreement is the
product of the negotiation of all Parties hereto, acting through their
respective legal counsel. For convenience, it has been drafted in substantial
part by counsel for one of the Parties hereto, but by virtue of the signatures
of counsel for all Parties herein below, this Agreement shall be deemed to have
been drafted by all Parties jointly, and any ambiguity herein shall not be
construed for or against any party by virtue of the identity of the draftsman.

          16.           Notice. All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been received when either (a) delivered by hand with written confirmation
of receipt, (b) sent by facsimile with written confirmation of receipt, provided
that a copy is mailed by registered mail, return receipt requested, or (c)
delivered to the addressee, if sent by a nationally recognized overnight
delivery service, receipt requested, in each case to the appropriate addresses
and facsimile numbers set forth below, or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties:

                                        Notice to Plaintiff:

                                        [...***...]
                                        Investcorp International, Inc.
                                        280 Park Avenue, 37th Floor
                                        New York, NY 10017
                                         [...***...] (facsimile)

                                                  and

                                         [...***...]
                                        Jacobs Chase Frick Kleinkopf & Kelley
LLC
                                        1050 17th Street, Suite 1500
                                        Denver, CO 80265
                                         [...***...] (facsimile)



                                        Notice to Defendant:

                                         [...***...]
                                        Exabyte Corporation
                                        2108 55th Street
                                        Boulder, CO 80301
                                         [...***...] (facsimile)

                                                  and

                                        [...***...]
                                        Ballard Spahr Andrews & Ingersoll
                                        1225 17th Street, Suite 2300
                                        Denver, CO 80202
                                        [...***...] (facsimile)

                              The copies to [...***...] and [...***...] shall be
sent by facsimile.

          17.           Waiver. No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be an estoppel against the
enforcement of any provision of this Agreement except by written instruments
signed by the party charged with the waiver or estoppel; no written waiver shall
be deemed a continuing waiver unless specifically stated therein, and the
written waiver shall operate only as to the specific term or condition waived,
and not for the future or as to any other act than that specifically waived.

*Confidential Treatment Requested

          18.           Headings. The headings at the beginning of each of the
numbered paragraphs of this Agreement have been inserted solely as a convenience
of the Parties and their legal counsel, and the heading are not intended as
covenants or conditions of this Agreement.

          19.           Confidentiality. The Parties hereto agree to maintain
all of the terms and conditions hereof as confidential, except to the extent
that (i) the Parties mutually agree to disclose certain of the terms hereof,
(ii) either of them makes disclosure to its lenders, counsel, accountants and
other similar advisors, provided that the disclosing party notifies such third
party of the confidential nature of this Agreement, and (iii) either of them may
be required to disclose the terms hereof pursuant to contractual obligation,
pursuant to law, including governmental regulation, or in connection with
mediation, arbitration or litigation proceedings related hereto.

          20.           THE AGENT OR ATTORNEY-IN-FACT FOR EACH OF THE PARTIES
HAS READ AND DOES UNDERSTAND EACH AND ALL OF THE FOREGOING TERMS AND PROVISIONS
AND SPECIFICALLY HAS CONSULTED WITH LEGAL COUNSEL ON HIS, HER OR ITS BEHALF, IN
CONNECTION WITH THE NEGOTIATION AND EXECUTION HEREOF -- AND EACH SIGNATORY
WARRANTS AND REPRESENTS THAT HE, SHE OR IT HAS THE AUTHORITY INDICATED
HEREINBELOW TO EXECUTE THIS AGREEMENT AND TO BIND THE PARTY FOR WHOM HE, SHE OR
IT IS ACTING TO THE TERMS AND PROVISIONS HEREOF.

          21.           Facsimile Signatures and Counterparts. This Agreement
may be executed in counterparts, each of which shall be deemed an original but
all of which counterparts collectively shall constitute one instrument.
Facsimile signatures shall constitute original signatures. Notwithstanding the
foregoing, Defendant shall provide JCFKK with an original signed Confession of
Judgment.

          IN WITNESS WHEREOF, the Parties hereto have executed this Agreement
intending that this Agreement be effective as of the date first above written.

1685-1775 38TH ST, LLC,
a Delaware limited liability company
By: BoulderInvest Independent, Corp., a Delaware corporation, Managing Member

 

By: ________________________________

Name: ______________________________

Title: _______________________________

EXABYTE CORPORATION,
a Delaware corporation

 

 

By: ________________________________

Name: Tom Ward

Title: President and Chief Executive Officer

 

 

Approved as to form:

JACOBS CHASE FRICK KLEINKOPF BALLARD SPAHR ANDREWS & INGERSOLL

& KELLEY LLC

 

____________________________________ __________________________________

Barbara A. Grandjean Carl A. Eklund

Attorneys for Plaintiff Attorneys for Defendant